              Case 3:20-cv-02013-RS Document 24 Filed 05/27/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CHRIS KALTSAS (NYBN 5460902)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        Facsimile: (415) 436-7234
 8        Email: chris.kaltsas2@usdoj.gov

 9 Attorneys for United States of America
10
                                  UNITED STATES DISTRICT COURT
11
                                NORTHERN DISTRICT OF CALIFORNIA
12
                                      SAN FRANCISCO DIVISION
13

14
     UNITED STATES OF AMERICA,                ) CIVIL CASE NO. 20-02013-VC
15                                            )
           Plaintiff,                         )
16                                            )       GOVERNMENT’S RESPONSE TO
       v.                                     )       CLAIMANT ROWLAND MARCUS
17
                                              )   ANDRADE’S MOTION TO ADVANCE THE
18   ONE PARCEL OF REAL PROPERTY)                         DISCOVERY TIMELINE
     LOCATED AT 9414 PLAZA POINT DRIVE,)
19   MISSOURI CITY, TEXAS, 77459,             )
                                              )
20         Defendant,                         )
                                              )
21   ROWLAND MARCUS ANDRADE,                  )
22                                            )
           Claimant,                          )
23                                            )
     SOLMAZ ANDRADE,                          )
24                                            )
           Claimant, and                      )
25
                                              )
     WILMINGTON SAVINGS FUND SOCIETY, )
26
     FSB as trustee for IRP FUND II TRUST 2A, )
27                                            )
           Claimant.
28
     GOVERNMENT’S RESPONSE TO CLAIMANT’S MOTION TO ADVANCE DISCOVERY
     CIVIL CASE NO. 20-02013-VC            1
                Case 3:20-cv-02013-RS Document 24 Filed 05/27/20 Page 2 of 3




 1
             The United States of America, by its attorneys, David L. Anderson, United States Attorney, and
 2
     Chris Kaltsas, Assistant United States Attorney for the Northern District of California, respectfully
 3
     submits this response and opposition to claimant Rowland Marcus Andrade’s (“claimant’s”) motion to
 4
     advance the discovery timeline. In sum, claimant has not demonstrated good cause for advancing the Case
 5
     Management Conference timeline the Court has already propounded. See Dkt. No. 21. Claimant asserts
 6
     that the nature of current events, i.e. the COVID-19 pandemic, demands the advancement of this Court’s
 7
     discovery schedule because of the potential harm claimant faces. Dkt. No. 22, Claimant’s Motion to
 8
     Modify Discovery Schedule, at ¶ 3. Claimant has not explained what this harm would be. Rather,
 9
     Claimant merely asserts a preference for beginning discovery as early as possible in order to timely resolve
10
     this matter. Id. at ¶¶ 7, 13.
11
             The Government plans to work with Claimant to ensure that this matter is resolved as smoothly
12
     and efficiently as possible, especially in light of the current pandemic. In that spirit, the Government
13
     offered to agree that a June 15, 2020 Case Management Conference would be appropriate. See Dkt. No.
14
     22-2 at 2. Claimant never responded to the Government’s offer in compromise, as indicated by a lack of
15
     a corresponding exhibit. Claimant also never indicated whether he sought approval from other parties
16
     before requesting the advanced discovery date or before filing this motion. Moreover, as noted in Exhibit
17
     B to Claimant’s motion, the COVID-19 pandemic provides good cause to adhere to a later discovery
18
     schedule. The Government attorney assigned to this matter cannot easily access all discovery relevant to
19
     this matter until the United States Attorney’s Office, the local office of the Federal Bureau of Investigation,
20
     and the local office of the Internal Revenue Service – Criminal Investigation Division open. The
21
     Government cannot currently discern when each of those offices will open, or when local authorities will
22
     alter the Shelter in Place order currently in effect in the San Francisco Bay Area.
23
             The Government is hopeful that it will be able to access all necessary resources to adequately
24
     address Claimant’s discovery requests by mid-June, which is why the Government offered to agree to a
25
     mid-June date for a Case Management Conference. Access to the resources of each of the offices
26
     mentioned above is critical in light of the discovery requests Claimant intends to serve upon the
27

28
     GOVERNMENT’S RESPONSE TO CLAIMANT’S MOTION TO ADVANCE DISCOVERY
     CIVIL CASE NO. 20-02013-VC            2
               Case 3:20-cv-02013-RS Document 24 Filed 05/27/20 Page 3 of 3




 1 Government, which includes 25 interrogatories, 145 requests for admission, and 319 requests for

 2 production. See generally Dkt. 22-4. To that end, the Government is not sure that these resources will be

 3 available by then. The later date originally the Government originally offered to Claimant, however, is

 4 preferable in light of all the limitations the Government faces at the moment and the likelihood that more

 5 resources will be available in mid-June than are available now.

 6          Allowing the parties to serve discovery immediately would have no demonstrable impact on

 7 Claimant, and an unknown impact on other Claimants. The Government thus respectfully requests that

 8 the Court deny Claimant’s motion to advance the discovery timeline the Court has set with respect to the

 9 Case Management Conference. The Government further requests, to the extent the Court is inclined to
10 advance the date of the Case Management Conference, that the Court not set the Case Management

11 Conference before June 15, 2020.

12

13 DATED: May 27, 2020                                          Respectfully submitted,

14                                                              DAVID L. ANDERSON
                                                                United States Attorney
15

16                                                              /S/ Chris Kaltsas
                                                                CHRIS KALTSAS
17                                                              Assistant United States Attorney
18

19

20

21

22

23

24

25

26

27

28
     GOVERNMENT’S RESPONSE TO CLAIMANT’S MOTION TO ADVANCE DISCOVERY
     CIVIL CASE NO. 20-02013-VC            3
